Citation Nr: 0605111	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran had active military service from October 1954 to 
September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In November 2004, the Board remanded the appeal for 
further development.  

Following further development, the RO increased the veteran's 
rating from 10 to 60 percent in an October 2005 rating 
decision.  The veteran's current rating is reflected on the 
first page of the decision.  The veteran's Motion for 
Advancement on the Docket was granted by the Board in 
February 2006.  


FINDING OF FACT

The veteran's chronic bronchitis is not shown to cause any 
pulmonary test results of less than 40 percent of predicted 
value, nor is there shown to be a maximum exercise capacity 
of less than 15 ml/kg/min, nor is there evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, acute respiratory failure, and nor is there a 
need for outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent disabling 
for the veteran's service-connected chronic bronchitis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.97, Diagnostic 
Code 6600 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO issued letters in July 2001 and December 2004, in 
which VA fully notified the veteran of what is required to 
substantiate his claim.  Together, the letters, March 2003 
statement of the case (SOC), and November 2005 supplemental 
statements of the case (SSOC) provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, VA treatment records, VA examination 
reports dated in October 2001 and March 2005, as well as 
written statements from the veteran.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation

In March 2001, the veteran filed a claim for an increased 
rating for chronic bronchitis.  At that time, the rating was 
10 percent.  As noted above, the RO increased the veteran's 
from 10 to 60 percent in an October 2005 rating decision.  
The veteran contends that a higher rating is warranted.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. Part 4 (2005).  For all service-connected disabilities 
on appeal, the veteran is asserting an increase disability 
rating for an existing service-connected disability.  Where 
entitlement to compensation has already been established and 
an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's chronic bronchitis is rated under Diagnostic 
Code 6600, bronchitis.  The Rating Schedule provides that, 
with respect to rating coexisting respiratory conditions, 
ratings under Diagnostic Codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847. A single rating will be assigned under the 
Diagnostic Code which reflects the predominant disability 
with elevation to the next higher rating where the severity 
of the overall disability warrants such disability.  
38 C.F.R. § 4.96 (a) (2005).

Under Diagnostic Code 6600, a 60 percent rating requires a 
FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO (SB) of 40 to 55 percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
for FEV-1 less than 40 percent of predicted value; or FEV-
1/FVC less than 40 percent; or DLCO (SB) less than 40 percent 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption; or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
episode(s) of acute respiratory failure; or requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (2005).

Upon review, the veteran's chronic bronchitis is not shown to 
cause any pulmonary test results of less than 40 percent of 
predicted value, nor is there shown to be a maximum exercise 
capacity of less than 15 ml/kg/min, nor is there evidence of 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, acute respiratory failure, and nor is there a 
need for outpatient oxygen therapy

Pertinent evidence includes a VA examination report dated in 
October 2001 that  noted normal pulmonary test results.  
Heart rate and rhythm was without adventitious sounds or 
murmurs.  Lungs were clear to auscultation.  There was forced 
expiratory wheezes on the right.  

In his February 2002 notice of disagreement, the veteran 
complained that he suffered more from chronic bronchitis in 
the past five months.  He stated that he abandoned bicycle 
exercise completely, could walk about 50 to 100 yards 
periodically without getting tired, and noted that he could 
not breathe very well at night.  Based on the veteran's 
complaints, the Board remanded for another evaluation, later 
conducted in 2005.

Findings from the February 2005 pulmonary function test 
showed forced expiratory volume in one second (FEV-1) was 50 
percent of predicted value.  FEV-1/FVC (Forced Vital 
Capacity) ratio was 69 percent and Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single breath Method (DLCO) 
was 64 percent.  There was no evidence in the VA examination 
report, or other medical records, of any pulmonary 
hypertension, cor pulmonale, congestive heart failure, 
residuals of pulmonary embolism, respiratory failure, chronic 
pulmonary thromboembolism, or that the veteran required 
outpatient oxygen therapy.  

While findings were consistent with severe expiratory flow 
limitations and air trapping, the requirements for a 100 
percent rating are not met under the criteria for Diagnostic 
Code 6600.  

The Board is required to consider other diagnostic codes for 
application.  However, there appears to be no heart disease 
to warrant a rating under 38 C.F.R. § 4.104, Diagnostic Codes 
7000 - 7023, or a diagnosis involving chronic fatigue 
syndrome to warrant a rating under 38 C.F.R. § 4.88, 
Diagnostic Codes 6300 - 6354.        

Based upon the above, the preponderance of the evidence is 
against increased evaluations at this time.  Thus, the claim 
is denied.  Gilbert, supra.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's service-
connected chronic bronchitis currently under consideration 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2005).  


ORDER

Entitlement to an increased rating for chronic bronchitis, 
currently rated as 60 percent disabling, is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


